Exhibit 99.3 FORD MOTOR COMPANY BUSINESS PLAN SUBMITTED TO THE SENATE BANKING COMMITTEE December 2, 2008 INTRODUCTION Ford Motor Company welcomes the opportunity to submit our Plan to the Senate Banking Committee, and appreciates the time and attention Congress is devoting to the critical issues that confront the domestic automotive industry in the current economic environment. In this submission, we first provide an overview of the current business environment, then discuss our Plan for viability, and conclude by answering the specific questions posed in the correspondence received from Speaker of the House Nancy Pelosi and Senate Majority Leader Harry Reid. We all have a shared interest in protecting American jobs, a vital American industry and American innovation.As the Committee knows so well, the ongoing economic and credit crisis has affected many Americans – from losing their jobs to losing their homes.The recession also has had very negative ramifications for the U.S. auto industry, which supports five million jobs in all 50 states and spends $12 billion annually on research and development in the U.S. – more than any other industry. We fully appreciate that the industry needs to transform itself to better compete by developing safer, greener and even better quality vehicles.We recognize Congress important role as guardian of the American taxpayers, and we hope in our submission that we address your valid concerns about our potential for future viability and restore your confidence in our commitment to bring change and accountability. While we have much more work ahead of us, Ford did not wait until the current crisis to begin our restructuring efforts, but has already begun a fundamental restructuring in the way we do business.Our early efforts showed promise before the credit and economic crises hit earlier this year. As a company and as an industry, we readily admit that we have made our share of mistakes and miscalculations in the past.We would ask Congress to recognize, however, that Ford did not wait until the current crisis to begin our restructuring efforts, and that much of what we describe below are actions we have taken and decisions we have made about the future that have already put us on a path to long-term viability.During the past several years, Ford has begun a fundamental restructuring in the way we do business – a restructuring that, as described more fully below, affects every part of our business, including product innovation, fuel efficiency, labor relations, suppliers, and dealers.In short, Ford recognized that our business model needed to change, and we are changing it.We share Congress concern that our industry needs an aggressive restructuring, and we at Ford already have undertaken many of the decisive actions that we believe are necessary to ensure our future success. 1 In fact, Ford was profitable in the first quarter of 2008 before the credit and broader economic crisis rapidly and dramatically shrunk demand for automobiles to a 25 year low.Thats why we respectfully ask Congress to work with us to provide temporary access to loans that, if needed, will help us continue to restructure in this difficult economic period. We note that Ford is in a different situation from our competitors, in that we believe our Company has the necessary liquidity to weather this current economic downturn – assuming that it is of limited duration.If the downturn is longer and deeper than we now anticipate, however, access to government financing would be important to help us be able to continue to implement our Plan and benefit when the economic recovery inevitably arrives.While we hope we do not have to access the loans, we believe it is critically important that loans are available to us and the domestic auto industry. In addition, the credit markets currently remain frozen and are not available to finance the industrys cyclical needs.This means that our liquidity through 2009 could come under increasing pressure if a significant industry event, such as a bankruptcy of one of our competitors, causes a disruption to our supply base, dealers and creditors. We are acutely aware that our domestic competitors are, by their own reporting, at risk of running out of cash in a matter of weeks or months.Our industry is an interdependent one.We have 80 percent overlap in supplier networks.Nearly 25 percent of Fords top dealers also own GM and Chrysler franchises.That is why the collapse of one or both of our domestic competitors would also threaten Ford. For Ford, the availability of a government line of credit would serve as a critical backstop or safeguard against these conditions as we drive transformational change in our Company.Accordingly, given the significant economic and market risks that exist, Ford respectfully requests that government funding be made available to us, in the form of a stand-by line of credit, in the amount of up to $9 billion.This line of credit would be a back-stop to be used only if conditions worsen further and only to the extent needed. Our recommended terms of the loan would be: (i) at government borrowing rates; (ii) a revolving credit line with a ten year duration; and (iii) with additional conditions consistent with the TARP legislation. Fords Request: A stand-by line of credit in the amount of up to $9 billion at Government borrowing rates, for a 10 year term, with TARP conditions, to support our restructuring, including the acceleration of products that consumers want and value. 2 THE CURRENT BUSINESS ENVIRONMENT The United States economy is in a recession.The financial crisis, the worst in several decades, has exacerbated the downturn and diminished economic growth prospects in the months ahead. The auto sector is one of the first to suffer from bad economic conditions – indeed, spending on new vehicles historically represents about 4% of GDP and therefore is closely tied to economic conditions.As the financial crisis persists, both credit availability and consumers weakened confidence have contributed to a drastic decline in vehicle sales.There has been a broad-based tightening of origination and underwriting standards for automotive financing, spreading beyond the sub-prime arena to affect many prime borrowers as well.The Federal Reserve Senior Loan Officers survey shows that banks willingness to extend consumer installment loans has only been weaker at one time in the past 30 years, and that was in June of 1980.Over 60% of banks have tightened standards for consumer credit. The forward economic outlook is also negative, with a wide range of possible outcomes due to the uncertain financial market environment.Real GDP is projected to decline significantly in the current quarter, as much as 4% or more as compared to the prior quarter (at an annualized rate).Consumer confidence is the weakest since the early 1980s, with nearly three in four consumers expecting the recession to deepen in the months ahead, according to the recent Survey of Consumers report released by Reuters/University of Michigan. The economy is projected to contract through the first half of 2009, with a peak-to-trough decline in real GDP in the 2.0% to 2.5% range.The housing sector decline, as measured by housing starts and sales, is expected to weaken somewhat from already low levels. Spending by consumers has already fallen at an annual rate of nearly 4% in the third quarter (as compared to the second quarter).A further contraction in consumer spending is underway in the current quarter, with an additional step down likely in the first quarter of 2009.Consumers are weighing likely further employment declines and responding by increasing their saving rates and pulling back on purchases, especially of durable goods such as automobiles. The financial crisis, now 16 months old, persists.Despite the actions taken by the Federal Government and the Federal Reserve (and other governmental institutions around the world), there is no near-term end in sight.Government actions to encourage consumer lending and open capital markets have, in our view, been of limited effectiveness to date, as banks have retained government support to improve their financial leverage and shore up their own financial health rather than using it to make resources available to businesses and consumers.The present credit environment has severely limited consumer and commercial access to financing and negatively impacted both consumer confidence and spending. 3 The recession and financial crisis has resulted in automotive industry sales volumes at the lowest annualized level in 25 years. The impact of the credit crisis has been acutely felt in the domestic automotive industry.October 2008 U.S. industry sales volumes were at the lowest annualized level in 25 years, and down 34% from 2007, and November sales are tracking at similar low rates.Compared with the first quarter of 2008, the industry annual running rate in October has fallen by 31%, which roughly equates to an annual industry selling decrease of almost five million units.Moreover, this sales decline occurred over a short period of time, making it virtually impossible for manufacturers to reduce their costs to match the precipitous revenue decline.Ford has responded aggressively by reducing production to meet demand, but this responsible action puts additional pressure on our business by decreasing our cash reserves as payables continue to come due while revenues decline. In addition, we now believe that the global economic and industry downturn will be broader, deeper and longer than previously expected, with industry volumes in 2009 expected to decline from the low levels of 2008.Our suppliers and dealers, already stressed, will be under increasing pressure.Moreover, continuing turbulence in the U.S. and worldwide economies and tight credit markets will continue to undermine consumer confidence and impact our business. The credit environment has severely limited the ability of Ford Motor Credit Company to support dealer and consumer financing needs. The present credit environment also has severely limited the ability of the automotive finance companies like Ford Motor Credit Company to access the public debt and securitization markets, and is significantly impairing our ability to support dealer and consumer financing needs.Banks and investors are exhibiting an aversion to risk and a willingness to invest in only the highest-quality financing instruments, and preferably in government instruments or government-guaranteed debt.This risk aversion has expanded to a level where it is challenging to find financial counterparties to transact even simple interest rate and currency swaps, further contributing to a significant slowing of U.S. economic activity.These issues have further constrained the cash available from Fords normally profitable automotive finance company to support our automotive business. It is in the face of the deepening economic and credit crisis that Ford is asking the Government to make assistance available to the domestic automotive industry even though we have a Plan for our future which, with exception to Department of Energy funding under Section 136, does not assume government assistance.We do so for at least four reasons. 4 First, we are acutely aware that our supply base, our labor structure, and our dealer network, among other factors, are sized for an industry and a market share that the domestic companies can no longer support.The current crisis has generated considerable debate about the perceived need to restructure our industry in the national interest.As the nations oldest automotive company, Ford Motor Company is a vital participant in that debate. Ford is supporting the request for help from the Federal government · To be part of the national debate · Because of the threat to Ford from a significant event involving one of our competitors · In the hopes of hastening approval of our ILC application · Because frozen credit markets might threaten liquidity under certain scenarios. Second, we are aware that our domestic competitors are, by their own reporting, at risk of running out of cash in a matter of weeks or months.Because our industry is an interdependent one, with broad overlap in supplier and dealer networks, the collapse of one or both of our domestic competitors would threaten Ford as well.It is in our own self-interest, as well as the nations, to seek support for the industry at a time of great peril to this important manufacturing sector of our economy. Third, we hope that demonstrating our Plan to Congress will hasten approval of our application with the FDIC to establish an Industrial Loan Company as part of our finance arm, Ford Motor Credit Company.Having an Industrial Loan Company will place us on a more equal footing with our major competitors who already have such banks.More importantly, it will benefit consumers by providing us another resource for reasonably priced capital, thus helping us provide credit to our customers and dealers. Finally, the industry cannot use the current financial markets to finance its cyclical needs, as these markets are presently frozen, and any one of the following items could put severe pressure on our short-term and long-term liquidity:  A significant industry event, such as a bankruptcy of one of our competitors, causes a disruption to our supply base, dealers and creditors;  The economic decline is greater than present forecasts and industry volumes decline to per capita levels not seen since the great depression era; or  There is a global economic collapse, creating additional cash demands. Ford supports other government policy initiatives to enhance the automotive industrys global competitiveness. In addition to making financing available to the automotive industry, there are other important policies that will help enhance the industrys global competitiveness.First, Ford was proud to support stronger CAFE standards, and we are absolutely committed to meeting them.However, we urge Congress to maintain one economy-wide set of national standards on fuel economy.A patchwork of standards would place enormous financial and engineering burdens on manufacturers and have the effect of reducing consumer choice all for little or no environmental benefit.Second, in developing a stimulus bill to drive our countrys economic recovery, we ask Congress to consider 5 incentives for consumers to trade in older vehicles andmove to more fuel-efficient vehicles.We also ask that continued R&D incentives be considered: the automobile industry spends $12 billion annually on research and development – more than any other industry.Third, we look forward to working with Congress on comprehensive health care reform that will improve patient care, bring greater transparency, utilize new health information technologies and drive down costs.Fourth,currency is the medium in which trade occurs – it can be as important a determinant of trade flows as the goods themselves.Currency values must be fairly determined – through an open market – not pre-determined by governments to support their domestic industries.Finally, we support free trade, but it needs to be fair trade.Agreements such as the recent US-Korea trade pact hurt domestic manufacturers because they maintain non-tariff barriers to U.S.-produced goods and prevent a level playing field. THE FORD MOTOR COMPANY VIABILITY PLAN Our Transformation to Date When Ford embarked on our transformational Plan it was with clear recognition that Fords business model needed to change dramatically, and quickly, if we were going to succeed.Our Board of Directors and Company management knew that business as usual would deliver results as usual a steady decline in performance and a failure to earn returns that would cover our cost of capital much less create positive shareholder value. Historically, Ford has operated as four largely separate automotive companies around the globe: (i) a North American company; (ii) a South American company; (iii) a European company; and (iv) an Asia Pacific company.Each of these separate companies had its own product development systems, manufacturing processes, suppliers, and other duplicative structures.While this structure may have made sense when the automotive industry was in its infancy and communications, transportation, and other infrastructures made economies around the world more isolated, the separation of our operations has in more recent years led to unnecessary and inefficient duplication, waste and a failure to realize the substantial benefits of scale available to a global enterprise such as Ford. In recent decades, moreover, Ford expanded into other businesses.At the beginning of this decade, our brand portfolio included Aston Martin, Jaguar, Land Rover, and Volvo, and we also owned adjacent businesses such as Hertz and the Kwik-Fit aftermarket parts business in Europe.As we attempted to manage these and other businesses, our global enterprise became more difficult to manage and we neglected to ensure that the Ford Blue Oval brand retained its luster in all segments and its 6 historical preeminence in all of our markets as a symbol that Ford Motor Company was there to provide reliable and affordable transportation for all. The situation was especially acute in the United States.Throughout the 1990s and into this decade, we became increasingly dependent in the U.S. market on trucks and large SUVs, which were in heavy demand by consumers and generated large profits.Many of our competitors, both foreign and domestic, likewise followed market demand and added more truck and SUV products to their lineups.Our focus on these vehicles, however, left us exposed in the event of a market shift to smaller, more fuel-efficient vehicles.In anticipation of such a shift, and inspired by the compelling vision outlined by our Executive Chairman, Bill Ford, we began to refocus our portfolio earlier in this decade, introducing a new line of mid-size cars (the Fusion, Milan, and MKZ) as well as the first hybrid sport utility (the Ford Escape still the most fuel efficient sport utility available with an EPA city mileage rating of 34 miles per gallon).When fuel prices shot up rapidly earlier this year, the shift occurred much more quickly and was much more pronounced than we or anyone else in the industry anticipated. In addition, we had, over a period of many years, created a labor structure that was uncompetitive with the foreign-owned transplant operations that had been established in the United States.And, we made small cars in the United States largely because of a requirement to meet federal Corporate Average Fuel Economy standards. Ford recognizes the factors that caused our current situation, and began to address those factors aggressively based on successful turnarounds in our European and South American businesses. Fortunately, within the global Ford enterprise we had models of success on which to pattern a North American transformation.Both our European and South American operations had substantially completed transformational plans that had returned those operations to profitability from years of losses.Our European and South American operations had developed attractive new products, matched capacity to demand and implemented progressive agreements with labor.Moreover, these markets, with historically high fuel prices, were primarily small vehicle markets, so we knew that, as a Company, we could make attractive small vehicles that could deliver profits, particularly in a high fuel price environment. It was with the knowledge of our success in Europe and South America that we developed a new plan for our Company.Our Plan is summarized as One Ford – One Team  One Plan  One Goal.One Fordhas firmly established the principle of one global company, with One Team, working together as a lean, global enterprise for automotive leadership, as measured by our customer, employee, dealer, investor, supplier, union, and community satisfaction. As part of the One Team approach, we have implemented and continue to implement a disciplined business plan process to regularly review our business environment, risks and opportunities, our strategy, our Plan, identify areas of our Plan 7 that need special attention and pursue opportunities to improve our Plan.Everyone is included, openness is encouraged, our leaders are responsible and accountable, facts and data drive our decisions, high-performance teamwork is a performance criteria and we follow this process every week, every month, and every quarter, driving continuous improvement.
